DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 8/2/2022 has been entered.  Claims 52-53, 56, 62-63, and 66 are amended.  Claims 52-71 remain pending in the application.  Applicant's amendments to the Specification and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/4/2022.
Response to Arguments
Applicant’s arguments with respect to claim 52 and 62 have been fully considered, but are not persuasive.
Applicant argues using a media device as a stimuli in response to detecting a biometric state of the user in order to revert the user to a prior biometric state is not the same as "in response to the determining that the command was received within a predefined time after the determination that the current biometric state of the user matches the first biometric state of the user, modifying the initial configuration setting to match the new configuration setting,".
The examiner respectfully disagrees because nowhere in the office action did it state that using a media device as a stimuli in response to detecting a biometric state of the user in order to revert the user to a prior biometric state is the same as "in response to the determining that the command was received within a predefined time after the determination that the current biometric state of the user matches the first biometric state of the user, modifying the initial configuration setting to match the new configuration setting,".  Applicant points to a teaching of Todasco that was not relied upon in the office action to teach the limitation "in response to the determining that the command was received within a predefined time after the determination that the current biometric state of the user matches the first biometric state of the user, modifying the initial configuration setting to match the new configuration setting,".  Therefore, Applicant has not distinctly and specifically pointed out the supposed errors in the examiner’s action. 
Further, the claims do not define what “a predefined time” is.  Taking the broadest reasonable interpretation, a predefined time could be literally any amount of time, such as 1 day, 1 week, or 1 year.  Therefore, Todasco’s teaching of the user manually adjusting a device that the system changed within a predetermined amount of time and the change is made, such as reducing the volume of the device (par. 65, Fig. 4) meets the claimed limitations.  Todasco further refers to a more specific amount of time, 24 hours (par. 53).   Therefore, the user manually adjusting the device within 24 hours would fall within “a predefined time after the determination that the current biometric state of the user matches the first biometric state of the user”.
Allowable Subject Matter
Claims 59 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
“determining that the network-connected object existed in each of the respective states for the threshold period of time by: monitoring the network-connected object for a mechanical change resulting in a new orientation of the network-connected object; and determining that the network-connected object remained in the new orientation for a threshold amount of time”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-56 and 62-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todasco (US 2016/0339300 A1).
Regarding claims 52 and 62, Todasco teaches: A method comprising: 
storing an initial configuration setting of a network-connected object, wherein the initial configuration setting is associated with a first biometric state of a user [storing a user device setting, such as playing a particular song or changing volume levels and biometric states, such as heart rate increase of 5% as a training set 154 (par. 101-104, Fig. 1 and 8)] 
receiving a current biometric state of the user [monitor and record current biometric readings of the user (par. 57 and 63, Fig. 4)] 
in response to determining that the current biometric state of the user matches the first biometric state of the user [determine whether the biometric readings have reached target levels, such as by comparing current/updated biometric readings with a stored biometric reading (par. 63 and 74, Fig. 4 and 5)]: 
determining that a command was received via a user interface to adjust the initial configuration setting of the network-connected object to a new configuration setting [the user manually enters settings to adjust a device that the system changed, such as manually change the volume setting on the device (par. 54, 65, Fig. 4).  Graphical user interfaces (GUIs) are used to receive information from one or more users (par. 25, Fig. 1-3)] and 
in response to the determining that the command was received within a predefined time after the determination that the current biometric state of the user matches the first biometric state of the user, modifying the initial configuration setting to match the new configuration setting [The user manually adjusts a device that the system changed within a predetermined amount of time and the change is made, such as reducing the volume of the device (par. 65 and 53, Fig. 4)].
Regarding claims 53 and 63, Todasco teaches the method of claim 52; Todasco further teaches: the first biometric state is a non-baseline biometric state of the user [other states other than a homeostasis state, such as heart rate increased by 5% (par. 101-104)].
Regarding claims 54 and 64, Todasco teaches the method of claim 52; Todasco further teaches: in response to the determining that the command was received within a time period subsequent to the predefined time after the determination that the current biometric state of the user matches the first biometric state of the user, modifying the initial configuration setting to match the new configuration setting [a time subsequent time period, such as between 11:00pm-12:00am versus between 7:01 pm-11:00 pm (par. 78-79).  The user manually reduces the volume of the device, for example (par. 65, Fig. 4)].
Regarding claims 55 and 65, Todasco teaches the method of claim 52; Todasco further teaches: in response to determining that the current biometric state does not correspond to the first biometric state [determine the current biometric readings are not at target levels (par. 63, Fig. 4)], 
increasing, in a database, a record of a number of times the user adjusted the respective configuration setting to a new configuration setting within the predefined time [the system may maintain a record of how many times a particular device has been changed and if the number of changes reaches or exceeds a certain threshold within a predetermined amount of time (par. 64, Fig. 4)] and 
modifying the initial configuration setting to match the new configuration setting in response to determining that the record of number of times exceeds a predefined threshold [if the number of changes reaches or exceeds a certain threshold within a predetermined amount of time, the system may stop adjusting that device (par. 64).  The user manually reduces the volume of the device, for example (par. 65, Fig. 4)].
Regarding claims 56 and 66, Todasco teaches the method of claim 52; Todasco further teaches: the predefined time is determined by inputting an event into a database of time thresholds for the user for different events to determine the predefined time corresponding to the respective events and the user [the system may monitor the current time and check if it matches a time entry in the system for the user, such as in a database.  For example, 9:01am-10:30am (par. 69-70, Fig. 1 and 5)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58, 60, 67-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco (US 2016/0339300 A1) in view of McSheffrey et al. (US 2009/0282020 A1).
Regarding claims 57 and 67, Todasco teaches the method of claim 52; Todasco further teaches: the initial configuration setting is part of a plurality of configuration settings [various settings such as brighten a light, increase or decrease ambient temperature, play certain music, changing volume levels (par. 103)].
Todasco does not explicitly disclose: the plurality of configuration settings corresponding to a respective state of the network-connected object in which the network-connected object existed for a threshold period of time after connection to a network of the user.
McSheffrey teaches: the plurality of configuration settings corresponding to a respective state of the network-connected object in which the network-connected object existed for a threshold period of time after connection to a network of the user [storing a plurality of songs that were played back for a threshold length of time (par. 39-40, 49, and 52, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Todasco and McSheffrey before the effective filing date of the claimed invention to modify the method of Todasco by incorporating the plurality of configuration settings corresponding to a respective state of the network-connected object in which the network-connected object existed for a threshold period of time after connection to a network of the user as disclosed by McSheffrey.  The motivation for doing so would have been to use settings that the user likes (McSheffrey – par. 49).  Therefore, it would have been obvious to combine the teachings of Todasco and McSheffrey to obtain the invention as specified in the instant claim.
Regarding claims 58 and 68, Todasco and McSheffrey teach the method of claim 57; McSheffrey further teaches: determining that the network-connected object existed in each of the respective states for the threshold period of time by: monitoring for a user input entered by the user into the network-connected object; determining that the user input entered by the user resulted in a state of the network- connected object; and recording a length of time until a subsequent user input entered by the user results in a new state of the network-connected object [recording the length of time for playing each song (par. 49 and 52)].
Regarding claims 60 and 70, Todasco and McSheffrey teach the method of claim 57; Todasco further teaches: each of the plurality of configuration settings corresponds to mechanical changes in an orientation of the network-connected object [an electronic table with different positions, such as a standing position (par. 53)].
Claims 61 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco (US 2016/0339300 A1) in view of Ahuja (US 2018/0248972 A1).
Regarding claims 61 and 71, Todasco teaches the method of claim 52; Todasco does not explicitly disclose: each of the plurality of configuration settings is designated as one of the plurality of configuration settings by the user.
Ahuja teaches: each of the plurality of configuration settings is designated as one of the plurality of configuration settings by the user [The user may create a user profile including his or her preferences, such as temperature of the environment, lighting conditions, or music preferences (par. 45 and 47)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Todasco and Ahuja before the effective filing date of the claimed invention to modify the method of Todasco by incorporating each of the plurality of configuration settings is designated as one of the plurality of configuration settings by the user as disclosed by Ahuja.  The motivation for doing so would have been to adjust the Internet of Things (IoT) device based on the user’s preferences (Ahuja – par. 2).  Therefore, it would have been obvious to combine the teachings of Todasco and Ahuja to obtain the invention as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424